DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klatt, (US 6,069,795).

Regarding claim 1, Klatt discloses: A side-insert card holder assembly comprising:

an upper box (Col. 4, lines 49-54, “Thus, the chip card 2 can be processed with the aid of the PCMCIA card, when the latter is inserted in the insertion slot of an electronic computing device, via the array of contacts 5 and corresponding contacts of the computing device.”); 

a lower box (Fig. 1, PCMCIA card 1) configured to at least partially fit within the upper box; 

wherein the lower box includes a card slit (Fig. 1, insertion slot 4) configured to receive a transaction card (Fig. 1, chip card 2) being inserted into the lower box while the lower box is fit within the upper box; and 

a box insert (Fig. 1, cover plate 8) configured to at least partially fit within the lower box, 
wherein the box insert includes: 

a locking protrusion (Figs. 3-4, slanted portion 11) configured to secure the transaction card in the box insert, and 

a realignment protrusion (Figs. 2-4, spring elements 9) configured to realign the transaction card away from the card slit after the transaction card is inserted into the box insert.

Regarding claim 2, Klatt further discloses: the box insert (Fig. 1, cover plate 8) includes a card recess into the box insert (see Examiner Illustration 1, which highlights the recessed area of slanted portion 11), wherein the card recess is open on a first side (see Examiner Illustration 1) to receive the transaction card being slid therein, wherein the first side is aligned with the card slit (see Examiner Illustration 1).

    PNG
    media_image1.png
    172
    743
    media_image1.png
    Greyscale

Examiner Illustration 1
Regarding claim 3, Klatt further discloses: the realignment protrusion (Figs. 2-4, spring elements 9) is disposed so as to push the transaction card upward when the transaction card is inserted into the box insert (Col. 4, line 62 – “As shown in FIG. 4, the cover plate 8 comprises spring elements 9 which are arranged at the surface area of the cover plate 8 and are positioned substantially opposite the contacting elements 7 of the printed circuit board 6. This ensures that the chip card is pressed against the contacting elements 7.”).

Regarding claim 4, Klatt further discloses: the realignment protrusion (Figs. 2-4, spring elements 9) presents an upward arcuate shape so as to allow the transaction card to pass over the realignment protrusion while the transaction card is being inserted (Figs. 2-3 show the arcuate shape of the spring elements 9, meeting the claim limitation).

Regarding claim 5, Klatt further discloses: the locking protrusion (Figs. 3-4, slanted portion 11) is configured to be disposed at least partially above the transaction card while the transaction card is secured within the box insert (this limitation can be seen in Figures 2-3, in which the uppermost portion of slanted portion 11 is above the card, 8), wherein the locking protrusion is disposed opposite the card slit.

Regarding claim 6, Klatt further discloses: the box insert (Fig. 1, cover plate 8) further comprises: an opening through the box insert configured to make a portion of the transaction card visible from below the box insert (see Examiner Illustration 2.  A viewer looking upward from below could see the card through the window).

    PNG
    media_image2.png
    335
    736
    media_image2.png
    Greyscale

Examiner Illustration 2
Regarding claim 7, Klatt further discloses: the lower box (Fig. 1, PCMCIA card 1) further comprises: a window (with the cover plate 8 removed, the lower box is open, meeting the definition of a window.  As such, when the box insert is inserted, the openings of both align allowing visibility of the transaction card) at least partially aligned with the opening of the box insert such that at least a portion of the transaction card is visible through the window from the exterior of the lower box.


Regarding claim 9, Klatt further discloses: A side-insert card holder system comprising: 
a transaction card (Fig. 1, chip card 2); an upper box (Col. 4, lines 49-54, “Thus, the chip card 2 can be processed with the aid of the PCMCIA card, when the latter is inserted in the insertion slot of an electronic computing device, via the array of contacts 5 and corresponding contacts of the computing device.”); 

a lower box (Fig. 1, PCMCIA card 1) configured to at least partially fit within the upper box; 
wherein the lower box includes a card slit (Fig. 1, insertion slot 4) configured to receive the transaction card being inserted into the lower box while the lower box is fit within the upper box; and 

a box insert (Fig. 1, cover plate 8) configured to at least partially fit within the lower box, wherein the box insert includes: 

a locking protrusion (Figs. 3-4, slanted portion 11) configured to secure the transaction card in the box insert, and 

a realignment protrusion (Figs. 2-4, spring elements 9) configured to realign the transaction card away from the card slit after the transaction card is inserted into the box insert.

Regarding claim 10, Klatt further discloses: the box insert (Fig. 1, cover plate 8) includes a card recess into the box insert (see Examiner Illustration 1, which highlights the recessed area of slanted portion 11), wherein the card recess is open on a first side to receive the transaction card being slid therein (see Examiner Illustration 1), wherein the first side is aligned with the card slit (see Examiner Illustration 1).

Regarding claim 11, Klatt further discloses: the realignment protrusion (Figs. 2-4, spring elements 9) is disposed so as to push the transaction card upward when the transaction card is inserted into the box insert (Col. 4, line 62 – “As shown in FIG. 4, the cover plate 8 comprises spring elements 9 which are arranged at the surface area of the cover plate 8 and are positioned substantially opposite the contacting elements 7 of the printed circuit board 6. This ensures that the chip card is pressed against the contacting elements 7.”).

Regarding claim 12, Klatt further discloses: the realignment protrusion (Figs. 2-4, spring elements 9) presents an upward arcuate shape so as to allow the transaction card to pass over the realignment protrusion while the transaction card is being inserted (Figs. 2-3 show the arcuate shape of the spring elements 9, meeting the claim limitation).

Regarding claim 13, Klatt further discloses: the locking protrusion (Figs. 3-4, slanted portion 11) is configured to be disposed at least partially above the transaction card while the transaction card is secured within the box insert (this limitation can be seen in Figures 2-3, in which the uppermost portion of slanted portion 11 is above the card, 8), wherein the locking protrusion is disposed opposite the card slit.

Regarding claim 14, Klatt further discloses: the box insert (Fig. 1, cover plate 8) further comprises: an opening through the box insert configured to make a portion of the transaction card visible from below the box insert (see Examiner Illustration 2.  A viewer looking upward from below could see the card through the window).

    PNG
    media_image2.png
    335
    736
    media_image2.png
    Greyscale

Examiner Illustration 2
Regarding claim 15, Klatt further discloses: the lower box (Fig. 1, PCMCIA card 1) further comprises: a window (with the cover plate 8 removed, the lower box is open, meeting the definition of a window.  As such, when the box insert is inserted, the openings of both align allowing visibility of the transaction card) at least partially aligned with the opening of the box insert such that at least a portion of the transaction card is visible through the window from the exterior of the lower box.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Klatt, (US 6,069,795) in view of Chen, (7,713,091).

Regarding claims 8 and 16, Klatt discloses the device of claims 7 and 15.  

Klatt does not explicitly disclose: a lower box liner, wherein the lower box liner is disposed between the lower box and the box insert, wherein the window is fixed to the lower box liner.

Chen teaches: a lower box liner (see Examiner Illustration 3), wherein the lower box liner is disposed between the lower box (Fig. 2, data card insertion structure 10) and the box insert (Fig. 2, carrier board 3 represents the box insert), wherein the window is fixed to the lower box liner (see Examiner Illustration 3).


    PNG
    media_image3.png
    234
    462
    media_image3.png
    Greyscale

Examiner Illustration 3
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Klatt by including the lower box liner as taught by Chen, thereby combining prior art elements to achieve a predictable result.  The benefit of the Chen lower liner is that an extra layer of protection is added to the device, thereby preventing physical damage from occurring to the contents of the device (the card and data chip).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Klatt, (US 7,385,827) and Takemura, (US 5,923,082) disclose details regarding transaction card mounting and reading devices that are similar in design and effect to the current application. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731